DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2015/0375674 discloses decorative elements for automobiles.  A light source, a translucent element with a first wall and a second wall, and a non-translucent layer or a material for the production thereof are prepared.  Using, for example, a spray gun, the first outside surface and/or the second outside surface has applied thereto a material which forms a non-translucent layer upon cooling, for example a coloring agent.  If a template is used to produce the required symbol or shape, the non-translucent layer is attached to the translucent layer by adhesion of the materials from which they are made.  If the non-translucent layer is made from a non-translucent film or foil, parts having the required shape are cut out and attached to the translucent element by means of an adhesive substance.  The light source is ted in the cavity in the translucent element. 
US 2013/0130674 discloses a door handle assembly for a door of a vehicle includes a handle portion and an illumination module.  The handle portion is disposed at the vehicle door and movable to actuate a locking mechanism of the vehicle door to open the vehicle door.  The illumination module includes at least one illumination source and an icon element and a cover element.  The illumination source, when operated, backlights the icon element so that an icon of the icon element is viewable through the cover element at an exterior surface of the handle portion.  The icon element includes a 
 US 2012/0014005 discloses a display in a mirror glass, which is established in a simple way by a light module and a structured mirror surface. The process according to the invention engraves the icon, which is to be shown, into the glass mirror layer with a laser beam. 
US 10,738,960 discloses a vehicle lamp system, may include a lamp housing arranged within a vehicle winglet; and an optical assembly arranged within an optical housing and configured to project an image on a surface exterior to the vehicle from the winglet, the optical assembly having the optical housing configured to receive at least one interchangeable film configured to produce the image, the optical housing defining a slot configured to receive the film.
DE 4341825 A1 discloses an illuminated sign or badge especially for body of motor vehicle                       has ultraviolet-reflecting semi-transparent metallization rendered invisible by backlighting from filament lamp and paraboloidal reflector.  The circular sign (1) features a central darkened glass disc (2) overlaid with a vapor-deposited or otherwise bonded semitransparent layer of e.g. Al, Ag, Au, Cu or alloy, leaving areas uncovered so as to constitute a logo (3) or code pattern (4).  Light from the filament lamp (7) is directed by a high-gloss coated reflector (6) through an e.g. red supplementary plate (8) behind the semitransparent metallization.  A framing surface (5) extends to the rim of the disc.
DE 102006036061 A1 discloses a motor vehicle e.g. car, has projector provided in vehicle                       inner side or at vehicle outer side for representing illuminating surface and graphic or text image                       information on surface, which is to be illuminated, within or outside of vehicle.  The vehicle (1) has a digital projector (6) e.g. LCD projector, provided in a vehicle inner side or at a vehicle outer side for representing an illuminating surface (9) and graphic or text image information (8) on a surface, which is to be illuminated, within or outside of the vehicle.  The projector is arranged in an inner area of a luggage compartment (2) of the vehicle and aligned for representing the illuminating surface or the . 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
In a method for manufacturing a color slide for an automobile projection lamp, the color slide formed with a color pattern of two or more colors, the method comprising: forming a plurality of same color pattern units on a glass substrate, each of the color pattern units being composed of a plurality of color coating layers, the prior art does not teach or suggest the method wherein the plurality of color coating layers are formed by sequentially depositing materials having different colors on a surface of the glass substrate in accordance with different colors, and finally the glass substrate is cut and separated in unit of one color pattern unit to form an independent color slide with the color pattern. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McPherson whose telephone number is (571)272-1386.  The examiner can normally be reached on Monday-Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN A MCPHERSON/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        



JAM
9/28/21